DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,339,737, claims 1-18 of US Patent No. 9,757,661, and claims 1-20 of US Patent No. 10,807,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patents would read on / anticipate the claims of the present application.
Claims 21-40 of this application is patentably indistinct from claims 1-17 of Application No. 17/145,476. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/145,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application read on / anticipate the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites a connection section comprising a platform and an upstanding wall, but then recites the upstanding wall facilitates coupling the bubble generating assembly to the connection section. Since the upstanding wall is the connection section, it is unclear what this recitation is intended to mean. This recitation reads as though an item is connected to itself and is generally confusing. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-32, 34, 36, 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by C. H. Schmidt, Jr. (US Patent No. 2,632,281).
In Reference to Claims 30-32, 34, 36, and 37
Schmidt teaches (Claim 30) An apparatus for generating bubbles comprising: a housing (items 1, 2, 17, and 18, fig’s 2 and 3); an air flow generator positioned in the housing and configured to generate an upward air stream through an air flow passageway (unshown blower and items 21, 22, and 23, fig’s 1-3 and column 3 lines 11-19); a bubble generating assembly positioned above the air flow generator (items 8, 12, and 13 and connections therein, fig. 2), the bubble generating assembly configured to rotate about a first axis (about axis of item 6), the bubble generating assembly comprising a plurality of follower members (items 12/13, fig’s 1-4), each of the follower members extending from a first end to a second end along a linear axis (extension axis of items 12/13, fig. 1, first end at attachment to item 8, second end at item 13); a trough for containing bubble solution (items 15/16, fig’s 1-4); a first curved upstanding wall; a second curved upstanding wall that is radially spaced apart from the first curved upstanding wall; a curved channel defined between the first and second curved upstanding walls, at least a portion of the curved channel being circumferentially aligned with the air flow passageway (outer and inner walls of items 2/17/18/19/20 that surround items 15 and 16, fig’s 2 and 4, form channels and are circumferentially aligned with the airflow passageways); and wherein as the bubble generating assembly rotates about the first axis, each of the follower members transitions between: (1) a lowered position in which a portion of the follower member is positioned within the trough; and (2) a raised position in which the portion of the follower member is aligned with the air flow passageway (column 3 lines 40-53);
(Claim 31) wherein the curved channel is in fluid communication with the trough (the troughs 15/16 are in the channel, and thus in fluid communication with it, fig’s 1-4);
(Claim 32) wherein the first curved upstanding wall forms a cam wall (items 19 and 20), and wherein the follower members of the bubble generating assembly ride along the cam wall as the bubble generating assembly rotates about the first axis for at least a portion of each 360° rotation of the bubble generating assembly (column 3 lines 40-53);
	(Claim 34) wherein each of the plurality of follower members extends over the curved channel when in the raised position (fig’s 3 and 4);
(Claim 36) wherein each of the follower members remain in an unbent state when transitioned between the lowered and raised positions such that each of the follower members extends along the linear axis in both the lowered and raised positions (column 2 lines 29-37, spring embodiment);
(Claim 37) wherein the bubble generating assembly comprises a body (item 8, fig’s 1-4), and wherein each of the follower members comprises: an arm having a first end pivotably coupled to the body so as to be pivotable about a second axis (item 13 coupled to item 8, fig. 4); and a bubble generating device coupled to a second end of the arm, the portion of the follower member comprising the bubble generating device (item 12, fig’s 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29, 33, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over C. H. Schmidt, Jr. (US Patent No. 2,632,281) in view of Crawford et al. (US Patent No. 6,820,662).
In Reference to Claim 21-25, 28, and 29
 	Schmidt teaches (Claim 21) An apparatus for generating bubbles comprising: a housing (items 1, 2, 17, and 18, fig’s 2 and 3); an air flow generator positioned in the housing and configured to generate an upward air stream through an air flow passageway (unshown blower and items 21, 22, and 23, fig’s 1-3 and column 3 lines 11-19); a bubble generating assembly configured to rotate about a first axis (items 8, 12, and 13 and connections therein, fig. 2, about axis of item 6), the bubble generating assembly comprising: a body (item 8, fig’s 1-3); and a plurality of follower members pivotably coupled to the body about a second axis (items 12/13, fig’s 1-3), each of the follower members extending along a linear axis (extension axis of items 12/13, fig. 1); a trough configured to hold bubble solution (items 15/16, fig’s 1-4); a cam wall (items 19 and 20, fig’s 1-3); a channel [] positioned radially inward of the air flow passageway so that each of the plurality of follower members extends over the channel during at least a portion of the rotation of the bubble generating assembly about the first axis (channel / gap between items 15/16/21/22 and item 8, shown in fig. 1); wherein as the bubble generating assembly rotates about the first axis, each of the follower members rides along the cam wall and transitions between: (1) a lowered position in which a portion of the follower member is positioned within the trough to load the portion of the follower member with bubble solution; and (2) a raised position in which the portion of the follower member is aligned with the air flow passageway; and wherein each of the follower members transitions from the raised position to the lowered position by rotating about the second axis [] (column 3 lines 40-53);
(Claim 22) wherein the channel is a curved channel that is at least partially bounded on one side by the cam wall (cam walls aligned with and bounds channel, items 19 and 20, fig. 2, channel between items 19/20 and item 8), and wherein at least a portion of the channel is circumferentially aligned with the air flow passageway (portion of channel between items 21/22 and item 8 is aligned with airflow passageways 21/22, fig. 1);
(Claim 23) wherein each of the follower members extends along the linear arm axis from a first end that is coupled to the body to a second end that is furthest from the body (fig. 1, from attachment at item 8 to items 12);
(Claim 24) wherein each of the follower members comprises: an arm having a first end pivotably coupled to the body so as to be pivotable about the second axis (item 13 at connection point to item 8, fig’s 1-4); and a bubble generating device coupled to a second end of the arm (items 12, fig’s 1-4), the portion of the follower member comprising the bubble generating device (items 12, fig’s 1-4);
(Claim 25) wherein the bubble generating device forms a closed geometric shape (items 12, circle, fig. 1);
(Claim 28) wherein each of the follower members remains in an unbent state when transitioned between the lowered and raised positions (column 2 lines 29-37, spring embodiment);
(Claim 29) further comprising a connection section to which the bubble generating assembly is rotatably coupled, wherein the connection section comprises a platform (item 10, fig. 2) and at least one annular upstanding wall that circumscribes the first axis (item 6, fig. 2), wherein the annular upstanding wall facilitates coupling of the bubble generating assembly to the connection section (item 6 facilitates connection to item 8/12/13, fig. 2), wherein the cam wall is concentric with the annular upstanding wall (items 19/20 are concentric with outer wall of item 6, fig. 1).
	Schmidt fails to teach the feature of the channel fluidly coupled to the trough and the follower members falling down by gravity of claim 21. 
	Crawford teaches (Claim 21) channels fluidly coupled to troughs (items 220, fig. 5, coupled to item 106, 252, 250); and bubble forming members falling downwardly due to gravity (items 128 and 124, fig’s 2 and 5 and column 4 lines 22-46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming machine of Schmidt with the feature of channels fluidly coupled to troughs as taught by the bubble forming machine of Crawford for the purpose of guiding the bubble solution to where it needs to be as taught by Crawford (column 5 lines 47-50), allowing the device to operate more efficiently, making the device more reliable, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming machine of Schmidt with the feature of gravity operation as taught by the bubble forming machine of Crawford for the purpose of eliminating more complex mechanical elements, making the device easier to manufacture, more efficient, more reliable, and more attractive to the users as taught by Crawford (column 3 lines 13-18).
It would have further been obvious to one having ordinary skill in the art to have provided the device of Schmidt with the feature of a gravity operated device instead of a spring operated device simply as a matter of design choice, since it has been held that reversal
of parts has been held to be an obvious expedient, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); and, selecting known components to perform the same function has been held to be an obvious matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the prior art uses springs to hold up the follower members before the cams push them down, simply reversing the cam to be underneath the followers and allowing gravity to push them down is an obvious expedient. The spring powered setup of the prior art performs an identical function to the gravity powered setup claimed, simply in the opposite direction. Therefore, simply reversing the cam and using gravity would be an obvious matter of engineering design choice, and not a patentable advance.

In Reference to Claim 26
 The modified device of Schmidt teaches all of claim 21 as discussed above. 
Schmidt further teaches (Claim 26) further comprising an air outlet through which the upward air stream flows from the air flow passageway into an ambient environment (outlet of items 21 and 22, fig’s 1 and 2), and wherein the trough and the air outlet are aligned along a reference ring (fig. 1, items 15/16 are on the same ring as items 21/22), [].
Schmidt fails to teach the feature of a larger air outlet of claim 26. 
Crawford teaches (Claim 26) the air outlet occupying a greater percentage of a circumference of the reference ring than the trough (item 182, fig. 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming device of Schmidt with the feature of air outlet areas occupying a greater percentage of a circumference than the trough as taught by the bubble forming device of Crawford for the purpose of continuously and reliably producing a larger number of bubbles as taught by Crawford (column 2 lines 10-15), making the device more interesting and attractive to the users. 

In Reference to Claim 27
The modified device of Schmidt teaches all of claim 21 as discussed above. 
Schmidt further teaches (Claim 27) further comprising an upstanding wall that bounds the air flow passageway along an inner edge of the air flow passageway that is positioned closest to the first axis (inner walls of items 21/22, fig. 1),
Schmidt fails to teach the feature of the channel being between the cam wall and upstanding wall of claim 27. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the channel between the cam wall and upstanding wall merely as a matter of engineering design choice, since, it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the function of the channel would be the same regardless of the particular location of the channel, merely claiming this particular location is an obvious matter of engineering design choice and not a patentable distinction. 

In Reference to Claim 33
Schmidt teaches all of claim 30 as discussed above. 
Schmidt further teaches (Claim 33) wherein the follower members transition between the raised position and the lowered position by rotating about a second axis and [biasing] downwardly [] (column 3 lines 40-53).
Crawford teaches (Claim 33) bubble forming members falling downwardly due to gravity (items 128 and 124, fig’s 2 and 5 and column 4 lines 22-46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming machine of Schmidt with the feature of gravity operation as taught by the bubble forming machine of Crawford for the purpose of eliminating more complex mechanical elements, making the device easier to manufacture, more efficient, more reliable, and more attractive to the users as taught by Crawford (column 3 lines 13-18).
It would have further been obvious to one having ordinary skill in the art to have provided the device of Schmidt with the feature of a gravity operated device instead of a spring operated device simply as a matter of design choice, since it has been held that reversal
of parts has been held to be an obvious expedient, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); and, selecting known components to perform the same function has been held to be an obvious matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the prior art uses springs to hold up the follower members before the cams push them down, simply reversing the cam to be underneath the followers and allowing gravity to push them down is an obvious expedient. The spring powered setup of the prior art performs an identical function to the gravity powered setup claimed, simply in the opposite direction. Therefore, simply reversing the cam and using gravity would be an obvious matter of engineering design choice, and not a patentable advance.

In Reference to Claims 38-39
Schmidt teaches (Claim 38) An apparatus for generating bubbles comprising: a housing (items 1, 2, 17, and 18, fig’s 2 and 3); an air flow generator configured to generate an air stream (unshown blower and items 21, 22, and 23, fig’s 1-3 and column 3 lines 11-19); a bubble generating assembly comprising a body and a follower member having a bubble generating device (items 8, 12, and 13 and connections therein, fig. 2), the bubble generating assembly configured to rotate about a first axis (about axis of item 6), the follower member pivotably coupled to the body so as to be pivotable about a second axis (extension axis of items 12/13, fig. 1, coupled to item 8); a trough configured to contain bubble solution (items 15/16, fig’s 1-4); a cam structure (items 19 and 20, fig’s 1-3); wherein during rotation of the bubble generating assembly about the first axis, the follower member moves along the cam structure and repetitively transitions between: (1) a lowered position in which the bubble generating device becomes loaded with the bubble solution in the trough; and (2) a raised position in which the bubble generating device is aligned with the air stream generated by the air flow generator, the follower member being retained in contact with the cam structure [with a spring] when in the raised position; and wherein the follower member transitions from the raised position to the lowered position by, [pushing against the spring], during rotation of the bubble generating assembly about the first axis (column 3 lines 40-53);
(Claim 39) wherein the follow member extends from a first end to a second end along a linear axis (extension axis of items 12/13, fig. 1).
Schmidt fails to teach the bubble generating devices actuating by gravity of claim 38. 
Crawford teaches (Claim 38) bubble forming members falling downwardly due to gravity (items 128 and 124, fig’s 2 and 5 and column 4 lines 22-46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming machine of Schmidt with the feature of gravity operation as taught by the bubble forming machine of Crawford for the purpose of eliminating more complex mechanical elements, making the device easier to manufacture, more efficient, more reliable, and more attractive to the users as taught by Crawford (column 3 lines 13-18).
It would have further been obvious to one having ordinary skill in the art to have provided the device of Schmidt with the feature of a gravity operated device instead of a spring operated device simply as a matter of design choice, since it has been held that reversal
of parts has been held to be an obvious expedient, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); and, selecting known components to perform the same function has been held to be an obvious matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the prior art uses springs to hold up the follower members before the cams push them down, simply reversing the cam to be underneath the followers and allowing gravity to push them down is an obvious expedient. The spring powered setup of the prior art performs an identical function to the gravity powered setup claimed, simply in the opposite direction. Therefore, simply reversing the cam and using gravity would be an obvious matter of engineering design choice, and not a patentable advance.

In Reference to Claim 40
Schmidt teaches all of claims 38 and 39 as discussed above. 
Schmidt further teaches (Claim 40) wherein the air flow generator is configured to generate an upward air stream through an air flow passageway (fig’s 1-3 and column 3 lines 11-19, passageway of items 21 and 22), and further comprising a curved channel located radially inward of the air flow passageway between the air flow passageway and the first axis (channel / gap between items 15/16/21/22 and item 8, shown in fig. 1), [], and wherein the follower member extends over the curved channel when in the raised position (fig. 1).
Crawford teaches (Claim 21) channels fluidly coupled to troughs (items 220, fig. 5, coupled to item 106, 252, 250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming machine of Schmidt with the feature of channels fluidly coupled to troughs as taught by the bubble forming machine of Crawford for the purpose of guiding the bubble solution to where it needs to be as taught by Crawford (column 5 lines 47-50), allowing the device to operate more efficiently, making the device more reliable, and more attractive to the users. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over C. H. Schmidt, Jr. in view of Crawford et al., and further in view of Orem et al. (US PGPub. No. 2012/0220184 A1).
In Reference to Claim 35
Schmidt teaches all of claim 30 as discussed above. 
Schmidt further teaches (Claim 35) further comprising a[n] air inlet opening[] extending though the housing, the air inlet opening[] arranged about a circumference of the housing [](item 23, fig’s 2 and 3).
Orem teaches (Claim 35) A plurality of air inlet openings; in a spaced-apart manner (item 121, fig. 1F, or 321, fig. 3C).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble forming device of Schmidt with the feature of a plurality of spaced apart air inlet openings as taught by the bubble forming device of Orem for the purpose of providing better air flow control as taught by Orem (paragraph 0044), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and, that duplication of parts is an obvious matter of design choice unless a new and unexpected result is produced; See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since all of the references cited include an air inlet for providing air flow, and, since all of the references are designed to operate properly by allowing adequate air flow, merely claiming a particular location or number of air inlets that would not produce any new or unexpected result is merely a matter of engineering design choice and is not a patentable advance. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711